I respectfully disagree with the majority of this panel on a number of key points. I, therefore, dissent.
First, I believe that the traditional mind/body dichotomy is no longer tenable. The human brain is part of the human body. The human brain can be negatively affected without being physically struck. Recent studies of brain activity, using *Page 651 
more sophisticated instruments and measuring devices than previously available, have demonstrated that traumatic events cause physical changes in the brain. Thus, the experiencing of a particularly traumatic event causes physical changes in the brain of the individual who undergoes the experience. The problems the individual suffers later are a result of these changes. In particularly egregious cases, the person may be diagnosed as suffering from posttraumatic stress disorder ("PTSD").
PTSD became a standard diagnosis after the Vietnam War. Prior wars had produced similar conditions in war veterans, but different labels such as "shell shock" had been applied. I believe that PTSD involves bodily injury, including physical harm and disease. PTSD is far more than "emotional distress," an assertion which seems to be implicit in the majority opinion.
The diagnostic criteria for PTSD are set forth in Diagnostic and Statistical Manual of Mental Disorder (4 Ed.1994) 427-429, commonly known as DSM-IV. The criteria are:
"A. The person has been exposed to a traumatic event in which both of the following were present:
"(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others
"(2) the person's response involved intense fear, helplessness, or horror. * * *
"B. The traumatic event is persistently reexperienced in one (or more) of the following ways:
"(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.
"(2) recurrent distressing dreams of the event." * * *
"(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated). * * *
"(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event
"(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event
"(C) Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: *Page 652 
"(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma
"(2) efforts to avoid activities, places, or people that arouse recollections of the trauma
"(3) inability to recall an important aspect of the trauma
"(4) markedly diminished interest or participation in significant activities
"(5) feeling of detachment or estrangement from others
"(6) restricted range of affect (e.g., unable to have loving feelings)
"(7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)
"(D) Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:
"(1) difficulty falling or staying asleep
"(2) irritability or outbursts of anger
"(3) difficulty concentrating
"(4) hypervigilance
"(5) exaggerated startle response
"E. Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.
"F. The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."
I believe that a person who is appropriately diagnosed as suffering from PTSD is a person who has suffered a bodily injury for purposes of the Erie Insurance Company policy.
If the Erie Insurance Company policy and its definitions cannot be construed as providing coverage for PTSD, then I believe that the policy clearly violates R.C. 3937.18. The Supreme Court of Ohio for several years has read insurance coverage expansively. I see no reason why we should do the opposite and eliminate or curtail coverage for a condition as serious as posttraumatic stress disorder.
In short, I would reverse the judgment of the trial court and remand the case for entry of declaratory judgment on behalf of the Favors. Since the majority does not do so, I dissent. *Page 653